Board of Mgrs. of Cent. Park Place Condominium v Potoschnig (2016 NY Slip Op 00769)





Board of Mgrs. of Cent. Park Place Condominium v Potoschnig


2016 NY Slip Op 00769


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Tom, J.P., Friedman, Sweeny, Acosta, Andrias, JJ.


136 118205/09

[*1]Board of Managers of Central Park Place Condominium, Plaintiff-Respondent,
vHubert Potoschnig, etc., Defendant-Appellant, American Express Centurion B, et al., Defendants.


Hubert Potoschnig, appellant pro se.
Schwartz Sladkus Reich Greenberg Atlas LLP, New York (Maria I. Beltrani of counsel), for respondent.

Order, Supreme Court, New York County (Eileen Rakower, J.), entered November 3, 2014, which confirmed the special referee's recommendation to award plaintiff $89,174.48 in unpaid common charges, interest, assessments, electricity and late fees, and $144,377,68 in attorneys' fees, unanimously modified, on the law, to vacate the award of attorneys' fees, and remand the matter for a new hearing and determination of the amount of plaintiff's reasonable attorneys' fees, and otherwise affirmed, without costs.
The referee's recommendation of $89,174.48 in unpaid common charges, interest, assessments, electricity and late fees is supported by the record (see Domingez v Zinnar, 130 AD3d 414, 415 [1st Dept 2015]).
However, there is no evidence in the record that the referee considered the relevant factors in determining reasonable attorneys' fees (see Matter of Freeman, 34 NY2d 1, 9 [1974]; 1050 Tenants Corp. v Lapidus, 52 AD3d 248 [1st Dept 2008]), and since the hearing evidence is not, on its face, sufficient to show the reasonable amount of attorneys' fees incurred by plaintiff, the referee's recommendation as to attorneys' fees should have been rejected (see e.g. 135 E. 57th St., LLC v 57th St. Day Spa, LLC, 126 AD3d 471 [1st Dept 2015]). Accordingly we remand for a new hearing and determination of the amount of plaintiff's reasonable attorneys' fees.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK